DETAILED ACTION
This communication is in response to the amendment filed 1/9/2021.  Claims 1-3, 5, 8-10, 12, 15-18 and 20-25 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The rejection under 35. U.S.C. 101 was removed in view of PTAB reversal on 3/1/2019 on the 101 rejection.  Applicant’s amendment filed 1/19/2021 overcame prior 103 rejection and the claimed invention recited in Independent claims 1, 8 and 15, considered as a whole, is not taught by the prior arts found in Examiner’s search and STIC search.  For these reasons claims 1, 8 and 15 are deemed to be allowable over the prior art of record, and claims 2-3, 5, 9-10, 12, 16-18 and 20-25 are allowed by dependency.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue free.  Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIA-YI LIU/Primary Examiner, Art Unit 3695